          Case 2:09-cv-00018-RMP                    ECF No. 540           filed 08/18/20     PageID.8003 Page 1 of 1
AO 450 (Rev. 11/11) Judgment in a Civil Action


                                      UNITED STATES DISTRICT COURT
                                                                   for the_
                                                      Eastern District of Washington                            FILED IN THE
                                                                                                            U.S. DISTRICT COURT
                                                                                                      EASTERN DISTRICT OF WASHINGTON


     PAUL GRONDAL, a Washington resident, et al.,
                                                                      )
                                                                                                       Aug 18, 2020
                             Plaintiffs,                              )                                    SEAN F. MCAVOY, CLERK

                                v.                                    )        Civil Action No. 2:09-CV-0018-RMP
          UNITED STATES OF AMERICA, et al.                            )
                                                                      )


                            Defendants.
                                                   THIRD AMENDED
                                             JUDGMENT IN A CIVIL ACTION
The court has ordered that (check one):

’ the plaintiff (name)                                                                                         recover from the
defendant (name)                                                                                                  the amount of
                                                                             dollars ($              ), which includes prejudgment
interest at the rate of                    %, plus post judgment interest at the rate of            % per annum, along with costs.

’ the plaintiff recover nothing, the action be dismissed on the merits, and the defendant (name)
                                 recover costs from the plaintiff (name)
         Defendants’ Motion and Memorandum Joining in the Federal Defendants’ Motion for Summary Judgment re Ejectment, (ECF
         No. 344) is GRANTED; Plaintiffs’ Motion for Default Judgment (ECF No. 433) is DENIED; Plaintiff's Motion for Summary
✔ other: Judgment (ECF No. 439) is DENIED; the Government’s Renewed Motion for Summary Judgment re Ejectment (ECF No. 231) is
’
         GRANTED; and Plaintiffs are in trespass, and their removal from the subject property is authorized. Judgment is entered for the
         Government (Federal Defendants) on its trespass counterclaim. Pursuant to Fed. R. Civ. P. 54(b), there is no just reason for delay
         and this Judgment and corresponding Order at ECF No. 503 are immediately appealable. However, the Court retains jurisdiction
         to enforce its Orders in this matter, including the Order at ECF No. 503, as well as jurisdiction over all remaining claims in this
         case. Pursuant to Fed. R. Civ. P. 70(d), a writ of assistance may issue without further court order to enforce this Judgment.
This action was (check one):
’ tried by a jury with Judge                                                                          presiding, and the jury has
rendered a verdict.

’ tried by Judge                                                                           without a jury and the above decision
was reached.

✔
’ decided by Judge            Rosanna Malouf Peterson                                           on motions for
      summary judgment and Motion for Clarification and Amending Judgment at ECF No. 504, ECF No. 505.


Date: 8/18/2020                                                              CLERK OF COURT

                                                                              SEAN F. McAVOY

                                                                              s/ Lee Reams
                                                                                           (By) Deputy Clerk

                                                                              Lee Reams
